Citation Nr: 1628478	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  14-14 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to a rating in excess of 10 percent prior to July 20, 2013 for the Veteran's right knee disability, manifested by limitation of extension.

2. Entitlement to an increased rating in excess of 30 percent for the Veteran's right knee disability manifested by limitation of extension from July 20, 2013.

3. Entitlement to a restoration of the Veteran's 10 percent rating for the Veteran's right knee lateral instability after July 20, 2013.

4. Entitlement to an increased rating in excess of 10 percent for the Veteran's right knee lateral instability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to September 1981 and from June 2, 1984 to June 16, 1984.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the benefits sought on appeal.

As a preliminary matter, the Board notes that in March 2014 the Veteran submitted a notice of disagreement stating that he was seeking an earlier effective date for the disability rating of 30 percent for the Veteran's right knee disability.  However, a review of the Veteran's claims file indicates that prior to the effective date of the Veteran's 30 percent rating, the Veteran was assigned a 10 percent rating for his right knee disability.  Accordingly, in order to interpret the claims file in the manner most favorable to the Veteran, the Board interprets this appeal to be seeking an increased rating in excess of 10 percent from February 1, 2010 to July 19, 2013 and a rating in excess of 30 percent from July 20, 2013 forward.  

The Board also notes upon review of the claims file that the Veteran's notice of disagreement spoke to the Veteran's right knee disability.  The Veteran's knee has been previously rated for limitation of extension and lateral instability, which are separate ratings, as will be discussed below.  Accordingly, the Board also interprets this appeal to be concerning both ratings.




FINDINGS OF FACT

1. Prior to July 20, 2013, the Veteran's extension is limited less than 10 degrees.

2. From of July 20, 2013 the Veteran's extension is limited to less than 30 degrees. 

3.  Instability and limitation of extension of the right knee do not have overlapping symptomatology.

4. The Veteran's right knee disability is manifested by no more than slight instability.

CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 10 percent for the limitation of extension of the right knee prior to July 20, 2013 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.119; DC 5261 (2015).

2. The criteria for a disability rating in excess of 30 percent for limitation of extension of the right knee from July 20, 2013 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.119; DC 5261.

3. The Veteran's 10 percent rating for lateral instability of his right knee was not properly reduced, and so that rating should continue.  38 U.S.C.A. § 5112 (West 2014); 38 C.F.R. § 3.105(e), 3.344 (2015).

4. The criteria for a disability rating in excess of 10 percent for right knee instability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.119; Diagnostic Code (DC) 5257 (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


II Analysis

As a preliminary matter, the Board notes that in analyzing the following claims made by the Veteran, the Secretary, and therefore the Board, has an obligation to provide the Veteran with the "benefit of the doubt" on any questions material to these decisions for which there is an approximate balance of positive and negative evidence.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55; 38 C.F.R. § 4.2 (1994).  As such, instances in which a veteran is seeking an increased rating from a previously adjudicated rating, the relevant focus for adjudicating the claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, consideration also must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied in adjudicating a claim for an increased rating, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C.A. § 1155; Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.

Moreover, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson  v. Brown, 9 Vet. App. 7 (1996). 

However, in Mitchell v. Shinseki, 25 Vet. App. 32   (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

That said, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

As a preliminary matter, the Board notes that these claims stem from a previous grant of service connection for the Veteran's right knee disability, as a whole.  Thus, when the Veteran requested reevaluation of his disability rating in April 2010, the VA was required to consider the ratings of all the individually manifested features of the Veteran's right knee disability.  Of those features, the Veteran's limitations of extension and stability of the knee have been individually rated, as reflected above.  However, the Veteran's claim for an increased rating for his right knee disability requires the Board to consider all applicable diagnostic codes, and not simply the codes under which the Veteran currently has a disability rating.  

A. Limitation of extension of the knee

DC 5261 relates to limitation of extension of a knee.  Normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a.  DC 5261 provides a noncompensable rating when extension of the knee is limited to 5 degrees.  A 10 percent rating is warranted when extension of the knee is limited to 10 degrees, and a 20 percent rating is warranted when extension is limited to 10 degrees.  A 30 percent rating is provided when the Veteran's limitation of extension of the knee is limited to 20 degrees, and a 40 percent rating is only warranted when extension is limited to 30 degrees.

In this case, the Veteran was originally granted service-connection for his right knee disability in October 2001.  At that time, the Veteran was assigned a zero percent rating for his disability.  That rating was eventually increased to 10 percent as of August 2007, and in April 2010 the Veteran submitted the claim currently on appeal for an increased disability rating.  

With that in mind, the Board notes that in January 2010, only months before the Veteran filed the claim in question, his treating doctors noted that he had a full range of motion in the right knee.  The Veteran was then examined by a VA medical examiner in July 2010, in connection with his claim.  At that time the Veteran's extension of the right knee was measured as being entirely normal, even after repetitive testing.  

Additionally, the record in this case also contains notations from the Veteran's treating doctors in January 2011 and June 2011, at which time the Veteran's right knee range of motion was measured to be normal.  The Veteran was then examined on July 20, 2013, as was discussed above.  At that time, the Veteran's extension was noted as being less than 20 degrees during flare-ups.  The record contains no other evidence relating to the Veteran's limitation of extension of his right knee for the period between April 6, 2010 and July 20, 2013.

That said, when the Veteran was examined by a VA medical examiner in July 2013 in conjunction with this claim for an increased rating, the Veteran's right knee extension was measured at 0 degrees.  Further, no loss of functioning was noted by the examiner upon repetitive testing.  However, the examiner did note that the Veteran could experience swelling and limitation of motion of the knee during flare-ups of his condition.  According to the examiner, the Veteran's extension could be limited to less than 20 degrees during such flares. 

The Veteran was again examined by a VA medical examiner in October 2015.  At that time, the examiner noted that the Veteran did exhibit pain upon weight bearing on his right knee.  He also noted that the Veteran walked with an antalgic gait and was utilizing a knee brace and a cane.  However, upon objective testing of the Veteran's range of motion, the examiner found that the Veteran's extension of the knee was to zero degrees, even after repetitive testing.  The examiner did again note that flare-ups could reduce the Veteran's functional abilities, but the examiner did not provide any estimated ranges of motion in such a circumstance.  

This being the most salient evidence with respect to the Veteran's disability rating for limitation of extension of the knee, the Board finds insufficient evidence to support a disability rating in excess of 10 percent prior to July 20, 2013 or in excess of 30 percent after July 20, 2013.  As was stated above, in order to warrant such a rating, the Veteran's ability to extend his knee would have to be limited to 30 degrees or more.  Yet, the Veteran has never demonstrated such a restriction on his right knee extension, even during flare-ups of his disability, and he has never asserted that such level of limitation of extension has ever been manifested.  Accordingly, the record does not support a higher disability rating under DC 5261.  Furthermore, given that the Veteran's extension appears to generally be well above the objective criteria for a disability rating of 30 percent under this DC, the Board also finds that a further increased rating for loss of function under DeLuca is not appropriate in this case, as  any such losses are compensated by the Veteran's current 30 percent rating.

B. Recurrent subluxation or instability of the knee

DC 5257 considers recurrent subluxation or instability of the knee.  It provides a 10 percent rating for "slight" subluxation or instability.  The DC also provides a 20 percent rating for "moderate" subluxation or stability, and a 30 percent rating is provided when such symptoms are "severe".  The terms "slight", "moderate", and "severe" are not defined in the regulations, specifically, but rather than applying a mechanical formula for these terms, the Board must evaluate all of the evidence in order to make an equitable and just decision.  38 C.F.R. § 4.6.

A review of the Veteran's claims file appears to indicate that the Veteran is not currently rated for his instability of his knee.  The Veteran was previously rated at 10 percent for instability of his right knee under DC 5257, but the Veteran's claims file indicates that rating was only applicable between April 6, 2010 and July 20, 2013. Yet, the record reveals that in January 2011 the Veteran complained to his treatment team that his right knee occasionally gave out.  This complaint was then repeated in June 2011, but in December 2011 the Veteran's treating doctor noted that the Veteran had "no instability" during an examination.  

The Veteran's knee stability was then explicitly examined by the VA examiners in July 2013 and October 2015.  In July 2013 the Veteran's right knee was found to have entirely normal stability.  Then in October 2015 the Veteran's right knee examination showed some lateral instability.  The examiner at this time quantified the Veteran's stability as "+1" lateral instability, on a scale of zero to +3 instability.  

This being the most relevant evidence during the relevant period of this claim, the Board finds that the termination of the Veteran's 10 percent rating for right knee lateral instability on July 20, 2013 was in error and that rating should continue through that date to the present, particularly absent any necessary due process to reduce the Veteran's disability ratings.

However, the Board also finds that there is insufficient evidence to support an increased rating for the Veteran's right knee instability.  In fact, it is not until October 2015 that the medical records from this time period reflect any objectively measured instability.  Furthermore, the instability measured at that time was rated at the lowest level on the examiner's scale.  The Board also notes that the Veteran has only stated to his doctors that he has occasional problems with his knee giving out or being unstable.  Taken as a whole, the probative evidence, supported by the Veteran's seemingly low level of complaints regarding stability, does support that the Veteran has slight right knee instability, but this evidence does not reach an equitable definition of "moderate," so as to warrant a higher rating.

C. Additional ratings and considerations

As was discussed above, the Board must also consider all other applicable DCs in this case, in order to determine the maximum disability rating warranted by the claims file.  With that in mind, the Board notes evidence in the Veteran's medical records that he does experience some degree of a limitation of flexion of the right knee, in addition to his limitation of extension.  Because flexion and extension are entirely separate features of the Veteran's right knee disability, they can be individually rated without concerns of pyramiding.

DC 5260 discusses limitation of flexion of the knee, and it provides a ten percent rating when the Veteran's flexion is limited to no more than 45 degrees.  A 20 percent rating is assigned when the Veteran's flexion is limited to 30 degrees, and a 30 percent rating is assigned when flexion is limited to 15 degrees.  Flexion greater than 45 degrees is noncompensable under the DC.

The Veteran's flexion was first measured as being less than full in July 2010, at which time the VA examiner noted that his right knee flexion was limited to 120 degrees.  The record also includes the report of the July 2013 examiner, who found that the Veteran's flexion was limited to 110 degrees, and that his flexion was further limited to 90 degrees during flare-ups.  Finally, the Veteran's flexion was again examined in October 2015, at which time it was measured as being limited to 90 degrees after repetitive testing.  

These measurements make it plain that the Veteran does experience some limitation of the flexion of his right knee, but that flexion does not rise to a compensable level at this time.  Furthermore, the Board finds no evidence to suggest that the Veteran should be provided with a compensable rating under this DC because of any loss of function.  To be certain, the record does contain evidence that the Veteran's functional abilities are limited with respect to activities such as walking, running, jumping, climbing, and weight bearing.  However, there is no evidence to suggest that these limitations relate specifically to the limitation of the Veteran's flexion, as opposed to his extension.  What is more, the Board, as discussed above, finds that the Veteran's disability rating for his limitation of extension already provides a rating above and beyond that which is mechanically indicated by the rating criteria.  Therefore, the Board finds that the Veteran's functional loss has already been considered in his limitation of extension rating, and so providing an elevated rating on that basis under this DC would result in pyramiding ratings for the same features of the disability.  Accordingly, a noncompensable rating is warranted under this DC.  

The Board has also considered the Veteran's disability rating under DC 5003, which concerns arthritis.  The record in this case is quite clear that the Veteran's right knee disability is osteoarthritis.  However, this DC provides a 10 percent rating for arthritis of a joint only when that joint is otherwise noncompensable under the applicable rating criteria.  As has been detailed above, the Veteran's right knee is currently compensable under DC 5261, and so DC 5003 is not applicable in this case.  

The Board finds that no other DCs are applicable to the Veteran's rating of the right knee, and so the Veteran's claim for an increased rating of his right knee disability is not warranted in this case.

That said, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Director of Compensation and Pension Service for assignment of an extra-schedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b).  The determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors", such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extra-schedular rating is warranted.  Id.

In this case, the Board finds that the Veteran is not properly referred for extra-schedular consideration.  Though the Board notes evidence in the claims file that the Veteran walks with a disturbed gait and uses a knee brace and a cane for ambulation, as well as evidence that the Veteran's abilities with walking, running, climbing, and weight bearing may be impacted by his disability, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased, or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, and so referral for extra-schedular consideration is not warranted in this case, particularly in light of the rating assigned under DeLuca.  

Finally, the Board also recognizes that the Court has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increased rating (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a Veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

In this case, the Veteran has alleged in the past that he is unable to work.  However, the record contains no evidence that any unemployability is due solely to the Veteran's right knee disability.  Furthermore, while the Veteran's physical functionality may be limited by his disability; there is no evidence to suggest that the Veteran is unable to perform even sedentary work because of his knee disability.  Thus, the Board finds insufficient evidence that the Veteran is completely unable to obtain and retain substantially gainful employment because of his service connected disability.  



ORDER

A disability rating in excess of 10 percent for the limitation of extension of the right knee prior to July 20, 2013 is denied. 

A disability rating in excess of 30 percent for limitation of extension of the right knee from July 20, 2013 is denied.  

Entitlement to a restoration of the Veteran's 10 percent rating for lateral instability of the right knee after July 20, 2013 is granted.

A disability rating in excess of 10 percent for right knee instability is denied. 




____________________________________________
R. FEINBERG 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


